In related child neglect proceedings pursuant to Family Court Act article 10, the mother appeals from a fact-finding order of the Family Court, Richmond County (McElrath, J.), dated January 31, 2005, which, after a hearing, found that she had derivatively neglected the subject children.
Ordered that the order is affirmed, without costs or disbursements.
A finding of derivative neglect is supported by the evidence indicating the appellant’s lack of understanding of her parental responsibilities (see Matter of John N., 19 AD3d 497, 499 [2005]; Matter of Rico D., 19 AD3d 416, 417 [2005]; Matter of Ramsay M., 17 AD3d 678, 679 [2005]; Matter of Rasheda S., 183 AD2d 770, 771 [1992]). After the appellant was previously found to have neglected two of her other children, she failed to follow a plan for the return of those children developed by the Administration for Children’s Services. Accordingly, we find no basis to disturb the Family Court’s determination. Crane, J.P., Goldstein, Rivera and Lifson, JJ., concur.